          Case 2:17-cv-08377-DOC-GJS Document 54 Filed 04/04/19 Page 1 of 1 Page ID #:323
                                                                              EJ-100
ATTORNEY OR PARTY WITHOUT ATTORNEY (Nome, address. and Stale Bar number)
After recording, return to:
Scott J. Tepper (CA SB# 51693)

11333 Iowa Avenue
Los Angeles, CA 90025-4214

TEL NO..   310-359-3271               FAX NO.   (opt,onal) 818-225-5350
E-MAIL ADDRESS (Of)(iona/)·
0         ATTORNEY
          FOR
                     0        JUDGMENT
                              CREDITOR
                                                □
                                scottjtepper@msn.com
                                                        ASSIGNEE
                                                        OF RECORD

UNITED STATES DISTRICT COURT -
CENTRAL DISTRICT OF CALIFORNIA
STREET ADDRESS:       255 E Temple St.
C1TY AND zip coDE:    Los Angeles, CA 90012
BRANCH NAME:      Roybal Courthouse                                                                            FOR RECORDER'S OR SECRETARY OF STATE'S USE ONLY

                                                                                                                             CASE NUMBER.
PLAINTIFF: In re Mark Elias Crone Bankruptcy - Jeffrey A. Rinde, et al.
                                                                                                                                     2:17-CV-08377-DOC (GJSx)
DEFENDANT: Gary Gorham
                                                                                                                                  Bankruptcy court no: 2:17-ap-01289-BR
            ACKNOWLEDGMENT OF SATISFACTION OF JUDGMENT                                                                                           FOR COURT USE ONLY

            W        FULL         0        PARTIAL           c:::J    MATURED INSTALLMENT
1. Satisfaction of the judgment is acknowledged as follows:
           D
   a. x Full satisfaction
      (1)        D
              x Judgment is satisfied in full.
      (2)        D The judgment creditor has accepted payment or performance
                   other than that specified in the judgment in full satisfaction of the
                   judgment.
   b.      D  Partial satisfaction
             The amount received in partial
             satisfaction of the judgment is
   c.      D Matured installment
             All matured installments under the installment judgment have been satisfied as of (date):
2. Full name and address of judgment creditor:•
   Gary Gorham, c/o Scott J. Tepper, 11333 Iowa Ave., Los Angeles, CA 90025-4214

3. Full name and address of assignee of record, if any:
   None

4. Full name and address of judgment debtor being fully or partially released:•
   Jeffrey A. Rinde and CKR Global Advisors, Inc. 1330 Avenue of the Americas, 14th Fir., New York, NY 10019

5. a. Judgment entered on (date): $85,900.32 on 11-1-17 in 2:17-ap-01289-BR and $42,747.00 on 10-15-18 in 2:17-cv-8377-DOC (GJSx)
      D Renewal entered on (date):
     b.
6.   D An D abstract of judgment D                                       certified copy of the judgment has been recorded as follows (complete all
                                                                         information for each county where recorded):
                                COUNTY                                           DATE OF RECORDING                                             INSTRUMENT NUMBER




7.   CJ      A notice of judgment lien has been filed in the office of the Secretary of State as file number (specify):

NOTICE TO JUDGMENT DEBTOR: If this is an acknowledgment of full satisfaction of judgment, it will have to be recorded in each
county shown in item 6 above, if any, in order to release the judgment lien, and will have to be filed in the office of the Secretary of
State to terminate any judgment lien on personal property.
Date: April 1, 2019                                                                                   ►   /s/ Scott    J. Tepper
                                                                                                      (SIGNATURE OF JUDGMENT CREDITOR OR ASSIGNEE OF CREDITOR OR A TTORNEYi
'The names of tho Judgmonl CtodItor and Judgment deb10< muSI be slated as shown ,n any Abstract cl Judgment wnlCh was recorded and is being released by this satisfact>On " A separate notary
acknowledgment must bo attached for each signaturo.
F0<mApp,ove:ttor Opt,cnalUso
Jud,c,al Counc,I of Caldomla
                                                ACKNOWLEDGMENT OF SATISFACTION OF JUDGMENT                                                                                              Pago 1 or 1
                                                                                                                                                                Codo ot Civil Procedure,§§ 724.060,
EJ·100[Rev. July 1, 2014)                                                                                                                                                          724.120, 724.250
